Citation Nr: 1044654	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  08-31 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for emphysema, including as 
secondary to service-connected asthma.

2.  Entitlement to an effective date prior to July 9, 1991, for 
the grant of service connection for asthma.  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel




INTRODUCTION

The Veteran had active military service from July 1963 to May 
1964.

This matter comes before the Board of Veterans' Appeals (Board) 
from a December 2007 rating decision of the Louisville, Kentucky, 
Regional Office (RO) of the Department of Veterans Affairs (VA) 
that denied service connection for emphysema, including as 
secondary to service-connected asthma; and an August 2010 
notification of a denial of entitlement to an effective date 
prior to July 9, 1991, for the grant of service connection for 
asthma.  

In an August 2010 statement, the Veteran asserted entitlement to 
service connection for diabetes mellitus secondary to the 
service-connected asthma.  In August 2010, the RO notified him of 
the grant of service connection for diabetes mellitus on a 
secondary basis and assigned a 20 percent rating for this 
disorder, effective August 6, 2009.  Hence, this issue has been 
granted in full and there is no matter to be referred for 
development.  

Additionally, in a separate August 2010 statement, the Veteran 
asserted entitlement to service connection for prostate cancer.  
However, this issue has already been denied by the RO in an 
August 2006 rating decision.  Hence, the issue of whether new and 
material evidence has been submitted to reopen a claim for 
service connection for prostate cancer is referred to the RO for 
appropriate development.  

Additional documents-including recent medical reports-were 
associated with the Veteran's claims file after the RO issued the 
supplemental statement of the case in June 2009.  However, the 
documents are not germane to the issue addressed in the decision 
portion of this determination.  Hence, there is no need to remand 
the case to the RO for review of the additional records.  See 
38 C.F.R. § 20.1304 (2010).  

The issue of entitlement to an effective date prior to July 9, 
1991, for the grant of service connection for asthma is addressed 
in the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.  
FINDING OF FACT

Competent evidence does not show that the Veteran's emphysema is 
related to his military service or is proximately due to or 
aggravated by the service-connected asthma.  


CONCLUSION OF LAW

Emphysema was not incurred in or aggravated by military service 
and is not causally related to, or aggravated by, the service-
connected asthma.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.310 
(2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) 
redefined VA's duty to notify and to assist the veteran in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).  

Duty to Notify

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, the VA will 
attempt to obtain.  The requirements apply to all five elements 
of a service connection claim:  veteran status, existence of a 
disability, a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
insufficiency in the timing or content of VCAA notice is harmless 
if the errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).  

In June 2007 and October 2007 letters, prior to the rating 
decision on appeal, the Veteran was provided notice regarding 
what information and evidence is needed to substantiate a claim 
for service connection, including on a secondary basis, as well 
as what information and evidence must be submitted by the Veteran 
and what information and evidence will be obtained by VA.  He was 
also advised of how disability ratings and effective dates are 
assigned.  Hence, the Board finds that the duty to notify 
provisions have been satisfactorily met and that neither the 
Veteran nor his representative has pointed out any deficiency 
that requires corrective action.  

Duty to Assist

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file includes the Veteran's service 
treatment records, VA and private treatment records, a VA 
examination report and addendum, and the Veteran's statements.  

The Board observes that the VA examination report did not 
specifically address the question of whether the Veteran's 
emphysema is aggravated by his service-connected asthma.  
However, the Veteran has not presented any medical evidence 
showing that his emphysema is chronically aggravated by his 
service-connected asthma.  Moreover, upon VA examination in July 
2007, the clinical findings did not show that the Veteran's 
asthma had worsened at all compared to the prior two years.  For 
example, it was noted that the chest x-rays were unchanged 
compared to a study that was done in June 2004; his lungs were 
clear to auscultation; and there were no crackles or wheezing.  
There was also no evidence of respiratory failure or periods of 
incapacitation, and his pulmonary function tests revealed that 
his FVC-1 was 72 percent of predicted and his FEV-1 was 
58 percent predicted.  Hence, the Board finds that the 
examination is satisfactory for making a determination on the 
claim and that VA is not obligated to provide another VA 
examination for the claim.  See 38 U.S.C.A. § 5103A(d) (West 
2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (which 
stipulates that, under the VCAA, VA is obliged to provide an 
examination when the record contains competent evidence that the 
claimant has a current disability or signs and symptoms of a 
current disability, the record indicates that the disability or 
signs and symptoms of disability may be associated with active 
service (or a service-connected disability), and the record does 
not contain sufficient information to make a decision on the 
claim).  

Finally, the Board also observes that the Veteran's claims file 
was not available for review at the time of the examination in 
July 2007.  However, the examination was thorough and included a 
full discussion of the Veteran's medical history.  Further, in 
conjunction with the November 2007 addendum, the examiner did 
have access to, and thus an opportunity to review, the Veteran's 
claims folder.  Consequently, the Board finds that VA's duty to 
assist has been met in this case.  

Analysis

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (2010).  Evidence 
of continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b) (2010).  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2010); 
Savage v. Gober, 10 Vet. App. 488, 495-496 (1997).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disability was incurred in service.  38 C.F.R. § 3.303(d) 
(2010).  

In addition, service connection may be established for disability 
which is proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310 (2010).  Further, a disability 
which is aggravated by a service-connected disability may be 
service-connected to the degree that the aggravation is shown.  
Allen v. Brown, 7 Vet. App. 439 (1995).  Significantly, effective 
October 10, 2006, 38 C.F.R. § 3.310 was amended to provide that:  

VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-
connected disease or injury unless the baseline level 
of severity of the nonservice-connected disease or 
injury is established by medical evidence created 
before the onset of aggravation or by the earliest 
medical evidence created at any time between the onset 
of aggravation and the receipt of medical evidence 
establishing the current level of severity of the 
nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current 
levels of severity under the Schedule for Rating 
Disabilities (38 C.F.R. part 4) and determine the 
extent of aggravation by deducting the baseline level 
of severity, as well as any increase in severity due 
to the natural progress of the disease, from the 
current level.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the effect 
that the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

If all the evidence is in relative equipoise, the benefit of the 
doubt should be resolved in the veteran's favor, and the claim 
should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2010).  
However, if the preponderance of the evidence is against the 
claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Here, the Veteran's service treatment records do not show any 
treatment for, or a diagnosis of, emphysema.  Upon medical board 
examination in March 1964, he was found to have bronchial asthma.  
No other respiratory diseases were indicated.  

Post-service medical records show that the Veteran has been 
diagnosed with emphysema.  According to these records, however, 
the earliest date of a diagnosis of emphysema is more several 
decades after the Veteran's separation from service.  Moreover, 
the Veteran has not submitted any medical evidence positing a 
relationship between his emphysema and his military service.  In 
the absence of clinical findings of the disease during a period 
of service, or competent evidence relating the 
currently-diagnosed emphysema to service, the Board concludes 
that service connection on a direct basis must be denied.  In 
reaching this decision, the Board observes that a prolonged 
period without medical complaint can be considered, along with 
other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or disease was incurred in service, which 
resulted in any chronic or persistent disability.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

With regard to the issue of whether the Veteran's emphysema is 
proximately due to or aggravated by his service-connected asthma, 
the Board observes that, upon VA examination in July 2007 and in 
the addendum report dated in November 2007, the examiner 
concluded that the Veteran's emphysema was least likely caused by 
or the result of his service-connected asthma.  The examiner 
explained that emphysema and asthma are independent diseases and 
that one does not lead to the other.  Moreover, the treatment 
records do not establish that the Veteran's asthma has aggravated 
his emphysema or otherwise made it difficult to treat the 
emphysema.  In fact, there are no significant treatment records 
with regard to the Veteran's emphysema or showing that the 
emphysema has chronically worsened the asthma.  

To the extent that the Veteran asserts that his emphysema is 
aggravated by his service-connected bronchial asthma, he is not 
shown to have any medical expertise.  Hence, his statements are 
insufficient upon which to base a grant of service connection.  
See Espiritu, supra.  Consequently, the Board finds that service 
connection may also not be granted on a secondary basis.  See 
38 C.F.R. § 3.310.  

Clearly, as the Board has discussed herein, competent evidence of 
record does not illustrate a diagnosis of emphysema until many 
years after the Veteran's active duty and does not provide a 
relationship between this diagnosed disability and such service.  
Competent evidence of record also does not support the conclusion 
that the Veteran's service-connected asthma caused or aggravated 
his emphysema.  Accordingly, the Board finds that the 
preponderance of the evidence is against the Veteran's claim for 
service connection for emphysema, including as secondary to 
service-connected asthma.  Consequently, the benefit-of-the-doubt 
rule does not apply, and this issue must be denied.  See 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.  


ORDER

Service connection for emphysema, including as secondary to 
service-connected asthma, is denied.  


REMAND

In August 2010, the RO notified the Veteran of the continued 
denial of his claim for an effective date prior to July 9, 1991, 
for the grant of service connection for bronchial asthma.  In a 
subsequent August 2010 statement, the Veteran expressed 
disagreement with that continued denial.  However, the RO has not 
yet had the opportunity to provide him with a Statement of the 
Case on the issue.  

Because there has been an initial RO adjudication of the claim, 
and a notice of disagreement that was received within one year of 
that decision, the issue must be remanded for issuance of a 
Statement of the Case.  See 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.200, 20.302(a) (2010); see also, Manlincon v. West, 
12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

The RO should undertake all actions required 
by 38 C.F.R. § 19.26, including issuance of a 
Statement of the Case, so that the Veteran 
may have the opportunity to complete an 
appeal on the issue of entitlement to an 
effective date prior to July 9, 1991, for the 
grant of service connection for bronchial 
asthma (if he so desires) by filing a timely 
Substantive Appeal.  Thereafter, if 
indicated, the case should be returned to the 
Board for the purpose of appellate 
disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).  



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


